



EMPLOYEE RSU FORM
<Participant Full Name>


Dear <PARTICIPANT NAME>


Congratulations, you have been awarded a restricted stock unit (“RSU”) by
Discovery, Inc. (the “Company”). A restricted stock unit entitles you to receive
a specific number of shares of the Company’s Series A common stock at a future
date, assuming that you satisfy conditions of the Plan and the implementing
agreement. We would like you to have an opportunity to share in the continued
success of the Company through this RSU under the Discovery, Inc. 2013 Incentive
Plan (As Amended and Restated) (the “Plan”). The Company’s general program to
offer equity and equity-type awards to eligible employees is referred to as the
Performance Equity Program (“PEP”). The following represents a brief description
of your grant. Additional details regarding your RSU are provided in the
attached Restricted Stock Unit Agreement (the “Grant Agreement”) and in the
Plan. In addition, if you are located in a country other than the United States,
you will receive an International Addendum with your first award under the Plan
that you must sign and return to the Company, unless you signed an International
Addendum in connection with an award under the Company’s 2005 Incentive Plan. If
you are subject to this requirement, the International Addendum is attached.


RSU Grant Summary


Date of Grant
<Date>
RSU Shares
<Shares Granted>
Vesting Schedule
<Vesting Schedule>



•
You have been granted an RSU for shares (“Shares”) of Discovery, Inc. Series A
Common Stock for the number of Shares specified under “RSU Shares” in the chart.

•
The potential value of your RSU increases if the price of the Company’s stock
increases, but you also have to continue to be employed by the Company or a
Subsidiary (except as the Grant Agreement provides) to actually receive such
value. Of course, the value of the stock may go up and down over time.

•
You will not receive the Shares represented by the RSU until the RSU vests. Your
RSU vests as provided in the chart above under “Vesting Schedule” and “Vesting
Dates,” assuming you remain an employee or become and remain a director of the
Company and subject to the terms in the Grant Agreement.

•
Once you have received the Shares, you will own the Shares and may decide
whether to hold the Shares, sell the Shares or give the Shares to someone as a
gift.

•
Your ability to receive Shares under the RSU is conditioned upon compliance with
any local laws that apply to you.



Please note the Clawback section of the Grant Agreement, which reflects an
important policy of ours. The Compensation Committee of our Board of Directors
has determined that awards made under the Plan are subject to a clawback in
certain circumstances. By accepting this award, you agree that the Compensation
Committee may change the Clawback section of any or all of the grant agreements
from time to time without your further consent to reflect changes in law or
company policy.


You can access the People & Culture portal for updates and information or email
the People & Culture service center at PeopleAndCulture@discovery.com with any
questions.





--------------------------------------------------------------------------------





DISCOVERY, INC.
RESTRICTED STOCK UNIT GRANT AGREEMENT FOR EMPLOYEES


Discovery Inc. (the “Company”) has granted you a restricted stock unit (the
“RSU”) under the Discovery Inc. 2013 Incentive Plan (the “Plan”). The RSU lets
you receive a specified number (the “RSU Shares”) of shares (“Shares”) of the
Company’s Series A common stock upon satisfaction of the conditions to
receipt.    


The individualized communication you received (the “Cover Letter”) provides the
details for your RSU. It specifies the number of RSU Shares, the Date of Grant,
the schedule for vesting (the “Vesting Schedule”), and the Vesting Date(s).


The RSU is subject in all respects to the applicable provisions of the Plan.
This grant agreement does not cover all of the rules that apply to the RSU under
the Plan; please refer to the Plan document. Capitalized terms are defined
either further below in this grant agreement (the “Grant Agreement”) or in the
Plan. If you are located in a country other than the United States, you are also
receiving (or previously have received) an International Addendum to this Grant
Agreement (the “International Addendum”). The International Addendum is
incorporated into the Grant Agreement by reference and supplements the terms of
this Grant Agreement and future grants to you under the Plan.



























--------------------------------------------------------------------------------

The Plan document is available on the Fidelity web site. The Prospectus for the
Plan, the Company’s S-8, Annual Report on Form 10-K, and other filings the
Company makes with the Securities and Exchange Commission are available for your
review on the Company’s web site. You may also obtain paper copies of these
documents upon request to the Company’s HR department.


Neither the Company nor anyone else is making any representations or promises
regarding the duration of your service, vesting of the RSU, the value of the
Company's stock or of this RSU, or the Company's prospects. The Company is not
providing any advice regarding tax consequences to you or regarding your
decisions regarding the RSU. You agree to rely only upon your own personal
advisors.


NO ONE MAY SELL, TRANSFER, OR DISTRIBUTE THE RSU OR THE SECURITIES THAT MAY BE
RECEIVED UNDER IT WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATING THERETO
OR AN OPINION OF COUNSEL SATISFACTORY TO DISCOVERY INC. OR OTHER INFORMATION AND
REPRESENTATIONS SATISFACTORY TO IT THAT SUCH REGISTRATION IS NOT REQUIRED.    

--------------------------------------------------------------------------------






--------------------------------------------------------------------------------






In addition to the Plan’s terms and restrictions, the following terms and
restrictions apply:


1.
Vesting Schedule. Your RSU becomes nonforfeitable (“Vested”) as provided in the
Cover Letter and the Grant Agreement assuming you remain employed (or serve as a
member of the Company’s Board of Directors (“Board”)) until the Vesting Date(s).
For purposes of this Grant Agreement, employment with the Company will include
employment with any Subsidiary whose employees are then eligible to receive
Awards under the Plan (provided that a later transfer of employment to an
ineligible Subsidiary will not terminate employment unless the Board determines
otherwise).



Vesting will accelerate fully on your death or “Disability.” If your employment
is terminated without “Cause” before the RSU is fully Vested, the RSU will
remain or become Vested on the original vesting schedule as though you remained
working through any Vesting Date(s) occurring during the 90 days after the date
of termination, subject to any applicable performance conditions. (“Cause” has
the meaning provided in Section 11.2(b) of the Plan. “Disability” has the
meaning provided in Section 2.1 of the Plan.)


2.
Change in Control. Notwithstanding the Plan’s provisions, if an Approved
Transaction, Control Purchase, or Board Change (each a “Change in Control”)
occurs before the RSU is fully Vested, the RSU will only have accelerated
Vesting as a result of the Change in Control if within 12 months after the
Change in Control, the Company terminates your employment other than for Cause,
or, if you are a party to an employment agreement with the Company or a
Subsidiary that permits you to resign for Good Reason, you resign for Good
Reason.



“Good Reason” has the meaning provided in your employment agreement with the
Company (or a Subsidiary), if any.


Accelerated Vesting will only accelerate the Distribution Date if and to the
extent permitted under Section 409A of the Internal Revenue Code (“Section
409A”).


The Board reserves its ability under Section 11.1(b) of the Plan to vary this
treatment if the Board determines there is an equitable substitution or
replacement award in connection with a Change in Control.


3.
Distribution Date. Subject to any overriding provisions in the Plan, you will
receive a distribution of the Shares equivalent to your Vested RSU Shares as
soon as practicable following the date on which you become Vested (with the
actual date being the "Distribution Date”) and, in any event, no later than
March 15 of the year following the calendar year in which the Vesting Date(s)
occurred, unless the Board determines that you may make a timely deferral
election to defer distribution to a later date and you have made such an
election (in which case the deferred date will be the “Distribution Date”).



4.
Clawback. If the Company’s Board of Directors or its Compensation Committee (the
“Committee”) determines, in its sole discretion, that you engaged in fraud or
misconduct as a result of which or in connection with which the Company is
required to or decides to restate its financial statements, the Committee may,
in its sole discretion, impose any or all of the following:



(a)
Immediate expiration of the RSU, whether vested or not, if granted within the
first 12 months after issuance or filing of any financial statement that is
being restated (the “Recovery Measurement Period”); and



(b)
Payment or transfer to the Company of the Gain from the RSU, where the “Gain”
consists of the greatest of (i) the value of the RSU Shares on the applicable
Distribution Date on which you received them within the Recovery Measurement
Period, (ii) the value of RSU Shares received during the Recovery Measurement
Period, as determined on the date of the request by the Committee to pay or
transfer, (iii) the gross (before tax) proceeds you received from any sale of
the RSU Shares during the Recovery Measurement Period, and (iv) if transferred
without sale during the Recovery Measurement Period, the value of the RSU Shares
when so transferred.



Page 3

--------------------------------------------------------------------------------






This remedy is in addition to any other remedies that the Company may have
available in law or equity.


Payment is due in cash or cash equivalents within 10 days after the Committee
provides notice to you that it is enforcing this clawback. Payment will be
calculated on a gross basis, without reduction for taxes or commissions. The
Company may, but is not required to, accept retransfer of shares in lieu of cash
payments.




5.
Restrictions and Forfeiture. You may not sell, assign, pledge, encumber, or
otherwise transfer any interest (“Transfer”) in the RSU Shares until the RSU
Shares are distributed to you. Any attempted Transfer that precedes the
Distribution Date is invalid.



Unless the Board determines otherwise or the Grant Agreement provides otherwise,
if your employment or service with the Company terminates for any reason before
your RSU is Vested, then you will forfeit the RSU (and the Shares to which they
relate) to the extent that the RSU does not otherwise vest as a result of the
termination, pursuant to the rules in the Vesting Schedule section. You forfeit
any unvested RSU immediately if the Company terminates your employment for Cause
or if you resign your employment. The forfeited RSU will then immediately revert
to the Company. You will receive no payment for the RSU if you forfeit it.


Your employment or service with the Company will be treated as terminating
through a resignation that does not qualify for treatment applicable to
terminations without Cause if either (i) the entity that employs you ceases to
qualify as a Subsidiary because of its sale, distribution, or other disposition
to an unrelated entity or (ii) because the entity that employs you sold a
substantial portion of its assets and your employment ended for any reason at or
in connection with the closing of that sale, distribution, or other disposition.


6.
Limited Status. You understand and agree that the Company will not consider you
a shareholder for any purpose with respect to the RSU Shares, unless and until
the RSU Shares have been issued to you on the Distribution Date. You will not
receive dividends with respect to the RSU.



7.
Voting. You may not vote the RSU. You may not vote the RSU Shares unless and
until the Shares are distributed to you.



8.
Taxes and Withholding. The RSU provides tax deferral, meaning that the RSU
Shares are not taxable to until you actually receive the RSU Shares on or around
the Distribution Date. You will then owe taxes at ordinary income tax rates as
of the Distribution Date at the Shares' value. As an employee of the Company,
you may owe FICA and HI (Social Security and Medicare) taxes before the
Distribution Date.



Issuing the Shares under the RSU is contingent on satisfaction of all
obligations with respect to required tax or other required withholdings (for
example, in the U.S., Federal, state, and local taxes). The Company may take any
action permitted under Section 11.9 of the Plan to satisfy such obligation,
including, if the Board so determines, satisfying the tax obligations by (i)
reducing the number of RSU Shares to be issued to you by that number of RSU
Shares (valued at their Fair Market Value on the Distribution Date) that would
equal all taxes required to be withheld (at their minimum withholding levels),
(ii) accepting payment of the withholdings from a broker in connection with a
sale of the RSU Shares or directly from you, or (iii) taking any other action
under Section 11.9 of the Plan.


9.
Compliance with Law. The Company will not issue the RSU Shares if doing so would
violate any applicable Federal or state securities laws or other laws or
regulations. You may not sell or otherwise dispose of the RSU Shares in
violation of applicable law.





Page 4

--------------------------------------------------------------------------------




10.
Additional Conditions to Receipt. The Company may postpone issuing and
delivering any RSU Shares for so long as the Company determines to be advisable
to satisfy the following:

        
(a)
its completing or amending any securities registration or qualification of the
RSU Shares or its or your satisfying any exemption from registration under any
Federal or state law, rule, or regulation;



(b)
its receiving proof it considers satisfactory that a person seeking to receive
the RSU Shares after your death is entitled to do so;



(c)
your complying with any requests for representations under the Plan; and



(d)
your complying with any Federal, state, or local tax withholding obligations.



11.
Additional Representations from You. If the vesting provisions of the RSU are
satisfied and you are entitled to receive RSU Shares at a time when the Company
does not have a current registration statement (generally on Form S-8) under the
Securities Act of 1933 (the “Act”) that covers issuances of shares to you, you
must comply with the following before the Company will issue the RSU Shares to
you. You must



(a)
represent to the Company, in a manner satisfactory to the Company’s counsel,
that you are acquiring the RSU Shares for your own account and not with a view
to reselling or distributing the RSU Shares; and



(b)
agree that you will not sell, transfer, or otherwise dispose of the RSU Shares
unless:



(i) a registration statement under the Act is effective at the time of
disposition with respect to the RSU Shares you propose to sell, transfer, or
otherwise dispose of; or


(ii) the Company has received an opinion of counsel or other information and
representations it considers satisfactory to the effect that, because of Rule
144 under the Act or otherwise, no registration under the Act is required.


12.
No Effect on Employment or Other Relationship. Nothing in this Grant Agreement
restricts the Company’s rights or those of any of its affiliates to terminate
your employment or other relationship at any time and for any or no reason. The
termination of employment or other relationship, whether by the Company or any
of its affiliates or otherwise, and regardless of the reason for such
termination, has the consequences provided for under the Plan and any applicable
employment or severance agreement or plan.



13.
No Effect on Running Business. You understand and agree that the existence of
the RSU will not affect in any way the right or power of the Company or its
stockholders to make or authorize any adjustments, recapitalizations,
reorganizations, or other changes in the Company’s capital structure or its
business, or any merger or consolidation of the Company, or any issuance of
bonds, debentures, preferred or other stock, with preference ahead of or
convertible into, or otherwise affecting the Company’s common stock or the
rights thereof, or the dissolution or liquidation of the Company, or any sale or
transfer of all or any part of its assets or business, or any other corporate
act or proceeding, whether or not of a similar character to those described
above.





Page 5

--------------------------------------------------------------------------------




14.
Section 409A. The RSU is intended to comply with the requirements of
Section 409A and must be construed consistently with that section.
Notwithstanding anything in the Plan or this Grant Agreement to the contrary, if
the RSU Vests in connection with your “separation from service” within the
meaning of Section 409A, as determined by the Company), and if (x) you are then
a “specified employee” within the meaning of Section 409A at the time of such
separation from service (as determined by the Company, by which determination
you agree you are bound) and (y) the distribution of RSU Shares under such
accelerated RSU will result in the imposition of additional tax under Section
409A if distributed to you within the six month period following your separation
from service, then the distribution under such accelerated RSU will not be made
until the earlier of (i) the date six months and one day following the date of
your separation from service or (ii) the 10th day after your date of death.
Neither the Company nor you shall have the right to accelerate or defer the
delivery of any such RSU Shares or benefits except to the extent specifically
permitted or required by Section 409A. In no event may the Company or you defer
the delivery of the RSU Shares beyond the date specified in the Distribution
Date section, unless such deferral complies in all respects with Treasury
Regulation Section 1.409A-2(b) related to subsequent changes in the time or form
of payment of nonqualified deferred compensation arrangements, or any successor
regulation. In any event, the Company makes no representations or warranty and
shall have no liability to you or any other person, if any provisions of or
distributions under this Grant Agreement are determined to constitute deferred
compensation subject to Section 409A but not to satisfy the conditions of that
section.



15.
Unsecured Creditor. The RSU creates a contractual obligation on the part of the
Company to make a distribution of the RSU Shares at the time provided for in
this Grant Agreement. Neither you nor any other party claiming an interest in
deferred compensation hereunder shall have any interest whatsoever in any
specific assets of the Company. Your right to receive distributions hereunder is
that of an unsecured general creditor of Company.



16.
Governing Law. The laws of the State of Delaware will govern all matters
relating to the RSU, without regard to the principles of conflict of laws.



17.
Notices. Any notice you give to the Company must follow the procedures then in
effect. If no other procedures apply, you must send your notice in writing by
hand or by mail to the office of the Company’s Secretary (or to the Chair of the
Board if you are then serving as the sole Secretary). If mailed, you should
address it to the Company’s Secretary (or the Chair of the Board) at the
Company’s then corporate headquarters, unless the Company directs RSU holders to
send notices to another corporate department or to a third party administrator
or specifies another method of transmitting notice. The Company and the Board
will address any notices to you using its standard electronic communications
methods or at your office or home address as reflected on the Company’s
personnel or other business records. You and the Company may change the address
for notice by notice to the other, and the Company can also change the address
for notice by general announcements to RSU holders.



18.
Amendment. Subject to any required action by the Board or the stockholders of
the Company, the Company may cancel the RSU and provide a new Award under the
Plan in its place, provided that the Award so replaced will satisfy all of the
requirements of the Plan as of the date such new Award is made and no such
action will adversely affect the RSU to the extent then Vested.



19.
Plan Governs. Wherever a conflict may arise between the terms of this Grant
Agreement and the terms of the Plan, the terms of the Plan will control. The
Board may adjust the number of RSU Shares and other terms of the RSU from time
to time as the Plan provides.





Page 6